Fourth Court of Appeals
                                       San Antonio, Texas
                                    CONCURRING OPINION
                                          No. 04-16-00368-CR

                                            Peter Mark LEE,
                                                Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the County Court at Law No. 7, Bexar County, Texas
                                      Trial Court No. 493014
                              Honorable Genie Wright, Judge Presiding

Opinion by: Irene Rios, Justice
Concurring Opinion by: Rebeca C. Martinez, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Irene Rios, Justice

Delivered and Filed: August 2, 2017

           I write separately on Issue No. 2 because I believe the record shows the trial court erred by

permitting the EMT, Jovanca Liedl, to give expert testimony on the cause of Rachel Lee’s injuries.

Before trial began, the trial court ruled that any State expert witness would be excluded based on

the State’s failure to designate any experts. In permitting Liedl to give her professional opinion

on the cause of Rachel’s injuries, over defense counsel’s objection that it constituted expert

testimony, the trial court improperly characterized Liedl’s testimony as lay opinion testimony and

admitted it on that basis. Liedl’s testimony that, in her opinion, the cause of Rachel’s injuries was

“blunt force trauma” was not merely lay testimony based on Liedl’s personal observations or
Concurring Opinion                                                                04-16-00368-CR


perceptions. See TEX. R. EVID. 701. Rather, the opinion testimony on causation was based on

Liedl’s specialized “knowledge, skill, experience, training, and education” as a certified

emergency medical technician within the meaning of Rule 702. See TEX. R. EVID. 702 (expert

witness testimony); see also Chakravarthy v. State, 516 S.W.3d 116, 130-31 (Tex. App.—Corpus

Christi-Edinburg 2017, no pet.). Because the trial court had already excluded any State experts,

and Liedl’s causation testimony was based on her medical training and specialized knowledge, her

expert opinion testimony should have been excluded. However, because I agree with the majority

that the error was harmless, I concur in the result on this issue.


                                                   Rebeca C. Martinez, Justice

DO NOT PUBLISH




                                                 -2-